Hunt, Justice.
We granted this petition for the writ of habeas corpus to determine whether the trial court erred in holding petitioner had waived his claims regarding the sufficiency of the evidence and double jeopardy. However, we need not make that determination because our review of the record indicates these claims are without merit. Contrary to petitioner’s contention, the convictions on the two counts for child molestation are supported by different facts, constituting separate offenses, so that the counts do not merge as a matter of fact or law. See Williams v. State, 195 Ga. App. 476, 479 (3) (394 SE2d 123) (1990). Further, viewing the evidence in the light most favorable to the jury’s verdict, there was sufficient evidence for the jury to find petitioner guilty beyond a reasonable doubt of all crimes for which he was convicted. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.